office_of_chief_counsel internal_revenue_service memorandum number release date cc corp posts-102718-04 jmsinger uilc date date to drita tonuzi associate area_counsel - manhattan cc lm f man from theresa a abell special counsel to the associate chief_counsel corporate cc corp subject duplicated_loss in transactions not subject_to sec_1_1502-35t sean p duffley assistant to the chief cc corp this chief_counsel_advice responds to your request for non-taxpayer specific advice dated date in accordance with sec_6110 this chief_counsel_advice may not be used or cited as precedent issue if an economic loss is reflected in the asset of a subsidiary and in the subsidiary’s stock can the consolidated_group recognize a loss on the disposition of the subsidiary’s stock as well as the disposition of the loss asset conclusion no if a member of a consolidated_group recognizes a loss on the disposition of subsidiary stock after date duplication of the underlying economic loss is prohibited by sec_1_1502-35t of the income_tax regulations in the case of a loss recognized by a member on the disposition of subsidiary stock that is not subject_to sec_1_1502-35t if the stock loss is or was attributable to the same economic loss for which the group claimed or claims a deduction or loss the duplicative loss shall be disallowed under the principles of sec_1_1502-32 the doctrine_of 292_us_62 as well as any other applicable arguments background under sec_1_1502-32 the investment_adjustment system each member of a consolidated_group adjusts its basis in subsidiary stock to reflect the subsidiary’s items of income gain deduction and loss the subsidiary’s items that are taken into account by the group the purpose of the investment_adjustment system is to ensure the clear reflection of the group’s income including by preventing the group from bearing the tax burden or enjoying the tax_benefit more than once for a subsidiary’s items see sec_1_1502-32 to illustrate assume p the common parent of a consolidated_group forms s with dollar_figure and s then earns dollar_figure the p group will include s’s dollar_figure in the group’s taxable_income and p will increase its basis in s to dollar_figure to reflect the dollar_figure that the p group has taken into account thus if p were then to sell its s stock p would not be taxed again on the same dollar_figure gain sec_1_1502-32 is concerned only with the application to subsidiary stock basis of items that have been taken into account by the group thus if a group recognizes gain_or_loss on subsidiary stock before the subsidiary’s underlying items have been taken into account sec_1_1502-32 does not address the duplication consider the following example example outside stock loss precedes inside asset loss in year p the common parent of a consolidated_group forms s with a contribution of dollar_figure in exchange for all shares of the s common_stock the year shares in year p contributes land to s with a basis of dollar_figure and a value of dollar_figure in exchange for additional shares of s common_stock the year shares in year p sells the year shares to an unrelated party for dollar_figure recognizing a dollar_figure loss that offsets p’s income on the return the sale does not deconsolidate s in year s sells the land for dollar_figure recognizing a dollar_figure loss that offsets p’s income on the group’s return the group has thus obtained a dollar_figure tax_benefit from the single dollar_figure economic loss as illustrated by the above example loss duplication arises when unrecognized depreciation is disproportionately reflected in the basis of shares of subsidiary stock held by group members generally though not always this duplication arises when a group member transfers a loss asset an asset with a basis that exceeds its value to a subsidiary in exchange for subsidiary stock the basis of which is determined with reference to the transferor’s basis in the property transferred as a result the economic loss reflected in the asset is also reflected in the subsidiary stock that the transferor member receives in exchange for the asset as used in this memorandum the term loss duplication refers either to the unrecognized asset loss the unrecognized stock loss or both as the context requires if as in example shares have been acquired in different transactions the basis in certain shares may disproportionately reflect an unrecognized_loss because sec_1_1502-32 allocates positive basis adjustments pro_rata to all shares within a class even if the subsidiary’s items are taken into account before the group recognizes gain_or_loss on a sale of the subsidiary stock sec_1_1502-32 will be unable to prevent the duplication of loss as in the following example example inside asset loss precedes outside stock loss assume the same facts as in example except that in year s sells the land for dollar_figure recognizing a dollar_figure loss that offsets p’s income on the consolidated_return under the investment_adjustment rules of sec_1_1502-32 p’s basis in the year shares is reduced to dollar_figure dollar_figure starting basis le sec_80 of the dollar_figure loss taken into account and its basis in the year shares is reduced to dollar_figure dollar_figure starting basis less of the dollar_figure loss in year p sells the year shares to an unrelated party for dollar_figure the fair_market_value of of s recognizing an dollar_figure loss the group has thus obtained a dollar_figure tax_benefit from the single dollar_figure economic loss as illustrated by the above example the investment_adjustment rules of sec_1 alone do not prevent loss duplication in all cases moreover as discussed more fully below sec_1_1502-32 is not a comprehensive system for addressing all forms of duplication and so other rules and principles must also be taken into account discussion the ilfeld doctrine i a charles ilfeld co v hernandez note that the consolidated_return system permits a limited amount of duplication this duplication is the result of the fact that of a subsidiary’s items must be taken into account by the group but only of a subsidiary’s stock must be owned by group members in order for the subsidiary to join in the group’s return for example assume p the parent of a consolidated_group own sec_80 of the stock of s with a basis of dollar_figure if s earns dollar_figure the p group will report all dollar_figure on its return and p will increase its basis in s stock by dollar_figure the proportion of s’s earnings attributable to those shares if p then sells its s stock it will recognize no further gain_or_loss on the stock because p’s basis in the s stock dollar_figure is equal to the s stock’s value dollar_figure on the other hand if s had recognized a loss of dollar_figure the p group would have reported the entire amount on its return and p would have reduced its basis in its s stock by dollar_figure the proportion of the loss attributable to those shares again if p then had sold its s stock p would have recognized no further gain_or_loss because p’s basis in the s stock dollar_figure would have been equal to the s stock’s value dollar_figure in both cases however the p group has actually taken into account more gain_or_loss than p actually realized on its investment in the s stock this limited duplication arising from the mechanical application of the code is not the subject of this memorandum and should not be disallowed under the principles discussed herein the seminal case addressing the duplicative deduction of an economic loss is 292_us_62 in ilfeld the supreme court considered whether the common parent of a consolidated_group was entitled to a loss deduction with respect to its investment in two subsidiaries id pincite the subsidiaries had incurred operating losses over a number of years which were used to offset the parent’s income on the group’s consolidated_return id pincite subsequently the subsidiaries sold all their assets paid off debts and then distributed the remaining proceeds to the parent in liquidation id examining the consolidated_return_regulations then in effect the supreme court reasoned that the distributions had occurred during the consolidated_return period and thus constituted intercompany_transactions for which no deduction was allowed id pincite the court went on to consider the absence of any authority specifically allowing the claimed losses stating that i n the absence of a provision in the act or regulations that fairly may be read to authorize it the deduction claimed is not allowable id pincite the court then observed the allowance claimed would permit petitioner twice to use the subsidiaries’ losses for the reduction of its taxable_income by means of the consolidated_returns in earlier years it was enabled to deduct them and now it claims for deductions for diminution of assets resulting from the same losses if allowed this would be the practical equivalent of double deduction in the absence of a provision of the act definitely requiring it a purpose so opposed to precedent and equality of treatment of taxpayers will not be attributed to lawmakers id pincite although the discussion of double deductions was at most an alternative basis for the decision the court affirmed the double deduction proscription almost immediately thereafter in 293_us_351 a long line of cases continued to apply the ilfeld doctrine in the consolidated_return setting in more recent years however the doctrine has generally not been asserted in this context because loss duplication was largely addressed by the consolidated_return provisions outside the consolidated_return context the ilfeld doctrine thrived most notably with the supreme court decision in 394_us_678 applying ilfeld in a case arising under the claim_of_right_doctrine the skelly oil reformulation of the ilfeld doctrine has attained the status of a general canon of statutory construction see 949_f2d_837 5th cir skelly and charles ilfeld offer an important canon of statutory construction whenever possible tax provisions should be interpreted so as to avoid the practical equivalent of double deductions lower courts have applied the reformulation in a variety of cases extending beyond the context of corporations filing consolidated_returns see eg 589_f2d_1383 10th cir interpreting treasury regulations describing the computation of the investment_tax_credit so as to avoid a double deduction 114_tc_83 applying ilfeld and skelly oil to deny a double nonconventional fuel source credit under sec_29 courts have even extended the doctrine beyond the realm of income taxes see eg 856_f2d_1158 9th cir denying estate_tax deduction for refunded income_tax payment under ilfeld and skelly oil principles b continued vitality of the ilfeld doctrine despite the long line of cases affirming the continued vitality of the ilfeld doctrine taxpayers have argued that the recent decision in 531_us_206 has substantially undercut the ilfeld doctrine this argument fails to recognize that although the gitlitz court declined to apply the ilfeld doctrine the rationale for its decision is fully consistent with ilfeld the primary issue before the court in gitlitz was whether the shareholders of an s_corporation were permitted to increase their bases in their s_corporation stock by the s corporation’s discharge_of_indebtedness doi that was excluded from gross_income under sec_108 and sec_108 the court held not only that the shareholders were entitled to increase their basis in their stock but also the basis increase occurred before the reduction of the s corporation’s tax_attributes required by sec_108 id pincite the court reached both conclusions based on what it repeatedly described as a plain reading of the applicable statutory provisions see 531_us_206 n citing specific statutory language in sec_108 as amended by congress in that the court construed as allowing the benefits claimed by the taxpayer in gitlitz an s_corporation realized doi income which was excluded from gross_income under sec_108 and sec_108 because of the s corporation’s insolvency u s pincite the s corporation’s shareholders increased their bases in their stock by their pro_rata share of the corporation’s doi on the theory that the doi was an item_of_income within the meaning of sec_1367 and therefore subject_to the pass-thru provisions of sec_1366 id pincite the shareholders also took the position that the pass-thru and basis increase occurred before the reduction of the s corporation’s tax_attributes required by sec_108 as the price for the sec_108 income exclusion id pincite as a result the shareholders claimed they were entitled to use losses and deductions from prior years that had been suspended under sec_1366 id pincite congress reversed the result in gitlitz by amending sec_108 as part of the job creation and worker assistance act of p l 116_stat_21 that section provides that an s_corporation s doi that is excluded from income is not to be taken into account as an item_of_income by any shareholder and thus does not increase any shareholder s basis in s_corporation stock as discussed above ilfeld is a doctrine_of statutory construction that is properly applied only in instances where the duplicative tax_benefit is not expressly authorized by statute or regulation because the court in gitlitz concluded that the tax benefits sought by the taxpayers were authorized under the code the court did not need to reach the application of ilfeld gitlitz thus comports with the supreme court’s first pronouncement of the rule in ilfeld that i n the absence of a provision in the act or regulations that fairly may be read to authorize it the deduction claimed is not allowable ilfeld u s pincite as well as skelly oil’s reiteration that the code should not be interpreted to allow ‘the practical equivalent of double deduction ’ absent a clear declaration of intent by congress u s pincite citations omitted c application of ilfeld in the consolidated_return setting woods investment wyman-gordon and csi hydrostatic testers a trio of tax_court cases is sometimes characterized as evidence that the ilfeld doctrine had grown increasingly inapplicable to taxpayers filing consolidated_returns while the tax_court declined to apply the ilfeld doctrine to disallow deductions in two of these three cases it did so for reasons that are fully consistent with the legal standard set forth in ilfeld viz that taxpayers are not entitled to a loss or deduction that is economically duplicative of a prior deduction unless a code or regulatory provision explicitly authorizes the duplicative benefit in 85_tc_274 acq 1986_2_cb_1 the common parent of a consolidated_group challenged an irs determination that the parent had improperly determined its basis in the stock of three subsidiaries for purposes of reporting gain on the sale of the subsidiaries’ stock during the period that the subsidiaries were members of the consolidated_group the subsidiaries had claimed accelerated_depreciation deductions id pincite in computing the earnings_and_profits e_p of the subsidiaries which in turn affected the parent’s computation of its basis in such stock under former sec_1_1502-32 the parent applied sec_312 reducing e_p only by the amount of straight-line_depreciation rather than the accelerated_depreciation actually taken id pincite relying on ilfeld and sec_1_1016-6 requiring basis adjustments to eliminate double deductions the service argued that the taxpayer was required to reduce its basis in the subsidiaries’ stock by the excess of accelerated over straight-line_depreciation in order to prevent the group from obtaining what amounted to a double deduction id pincite reasoning that in ilfeld there was no applicable regulation specifically allowing the deduction t c pincite instead the woods investment court found that sec_1_1502-32 comprehensively addressed the problem before it and thus effectively authorized the the woods investment court found the service’s reliance on ilfeld misplaced double deduction by reason of sec_1_1502-32 in conjunction with sec_312 id pincite shortly after deciding woods investment the tax_court again considered the application of the ilfeld doctrine in 89_tc_207 the issue in wyman-gordon was whether doi income that was excluded from an insolvent subsidiary’s taxable_income under sec_108 should nonetheless be taken into account for purposes of computing e_p and basis adjustments under former sec_1_1502-32 id pincite if so any excess_loss_account ela in the subsidiary’s stock would have been eliminated answering this question in the negative the court cited the specific rules under sec_1_1502-19 generally requiring inclusion of an ela in income upon a disposition of subsidiary stock as well as the strong policy against double deductions in the consolidated_return context as set forth in ilfeld t c pincite the court further noted the absence of an express statement in the regulations about how doi income factored into the computation of e_p or the ela id pincite the wyman-gordon court distinguished woods investment with the observation that t here exists no comparable statutory provision that requires inclusion of discharge_of_indebtedness income in earnings_and_profits in the situation before us wyman-gordon t c pincite wyman-gordon thus displays the court’s willingness to preclude double deductions in the absence of clear statutory or regulatory authority permitting them inc v commissioner 103_tc_398 aff’d per curiam 62_f3d_136 5th cir the tax_court revisited the wyman-gordon issue in csi hydrostatic testers congress reversed the holding in woods investment by enacting sec_1503 providing that solely for purposes of determining gain_or_loss on a disposition a parent corporation’s basis in the stock of a consolidated subsidiary is to be determined by computing e_p without regard to sec_312 and n as part of the revenue_act_of_1987 p l 101_stat_1330 in wyman-gordon sec_2 a member of a consolidated_group and the wholly-owned subsidiary of sec_1 incurred operating losses over several years which offset income on the group s return t c pincite the losses also resulted in a deficit in sec_2 s e_p causing sec_1 to have an ela-the equivalent of a negative basis-with respect to its sec_2 stock id pincite because sec_2 was insolvent at the time it did not include the doi in income under sec_108 id former sec_1_1502-19 required a member that disposed or was treated as disposing of subsidiary stock including the case in which the subsidiary realized doi that was excluded from gross_income to include the balance of any ela in income immediately before the disposition although the doi was excluded from income the taxpayer argued that it was nonetheless entitled to take into account the doi for purposes of computing sec_2's e_p and sec_1's basis in the sec_2 stock under former '1 resulting in the reduction and elimination of the ela id pincite thus the tax court’s approach in this trio of cases is consistent with the but by this time congress had enacted sec_312 as part of the bankruptcy_tax_act_of_1980 p l 94_stat_3389 under sec_312 doi income was required to be included in e_p for purposes of making investment adjustments under sec_1_1502-32 accordingly the tax_court found that the issue had become more closely aligned with that in woods investment because the result was specifically provided for in the applicable code and regulatory provisions csi hydrostatic testers t c pincite supreme court’s pronouncement of the rule in ilfeld that i n the absence of a provision in the act or regulations that fairly may be read to authorize it the deduction claimed is not allowable ilfeld u s pincite as well as the skelly oil reiteration that the code should not be interpreted to allow ‘the practical equivalent of double deduction ’ absent a clear declaration of intent by congress u s pincite citations omitted moreover the tax_court continues to affirm the vitality of ilfeld and skelly oil as authority for precluding duplicative tax deductions see eg 102_tc_323 prohibiting taxpayers from offsetting straddle losses from closed years against gains in open years as this would amount to a double deduction precluded by ilfeld 114_tc_83 citing ilfeld skelly oil as authority for denying double nonconventional fuel source credit under sec_29 one of the two main functions of sec_1 the loss_disallowance_rule or ldr in 255_f3d_1357 the federal_circuit invalidated the duplicated_loss component of the ldr which raises the question of whether the application of the ilfeld doctrine would inappropriately rely on common_law principles to accomplish something the federal_circuit ruled was beyond the secretary’s regulatory authority the answer is that it does not in rite aid the federal_circuit held that the duplicated_loss component of the ldr was an improper exercise of regulatory authority because the court found that the operation of the rule could--and on the facts of the case did--prevent a selling group from obtaining any_tax benefit from an economic loss in other words the case was not about disallowing duplicated_loss but rather about disallowing all loss accordingly the application of the ilfeld doctrine as set forth in this memorandum does not run afoul of the holding in rite aid ii addressing loss duplication in instances not within the scope of sec_1_1502-32 was loss duplication is not authorized rite aid the tax_court explained although the statutory language of sec_312 is stated in the negative the legislative_history makes it clear that doi income including amounts excluded from taxable_income due to the debtor’s insolvency will increase earnings_and_profits to the extent a taxpayer’s basis in depreciable assets is not reduced t c pincite citation omitted by the code or regulations a sec_1_1502-32 is not the exclusive means for addressing loss duplication in a consolidated_group the holding in woods investment does not preclude applying the ilfeld doctrine to prevent the duplication addressed in this memorandum because sec_1_1502-32 was not promulgated as the sole means of addressing loss duplication issues in the consolidated_return context and more specifically the general_rule in sec_1_1502-32 was not promulgated to address loss duplication arising in the cases at issue here thus the general_rule in sec_1_1502-32 does not constitute an authorization of such duplication first it is clear that the irs and treasury have not considered sec_1_1502-32 a comprehensive system to address the duplication of items within a consolidated_group sec_1_1502-32 contains an anti-avoidance rule that specifically operates to overrule the general operation of sec_1_1502-32 in transactions such as example supra p this rule is necessary because sec_1_1502-32 allocates items based on the premise that each share of stock at least within the same class is entitled to a proportionate share of the subsidiary’s earnings problems arise however if unrecognized_gain or loss is disproportionately reflected in subsidiary stock basis sec_1_1502-32 addresses this problem by providing that adjustments will be made to further the regulation’s purposes where taxpayers have acted with a principal purpose that is contrary to the purposes of sec_1_1502-32 example sec_1_1502-32 makes it clear that adjustments may be allocated to shares of stock that disproportionately reflect unrecognized_gain and by extension loss furthermore one of the principal purposes of sec_1 was to address loss duplication that was not within the scope of sec_1_1502-32 when the federal_circuit rejected the duplicated_loss component of sec_1 the gap between sec_358 which determines basis in sec_351 exchanges and the consolidated_return provisions-believed to be closed by sec_1 1502-20-re-emerged the irs and treasury responded swiftly to close the gap by issuing notice_2002_18 immediately upon expiration of the time for filing a petition for a writ of certiorari announcing that new loss duplication regulations would be forthcoming by proposing sec_1_1502-35t on date and by promulgating sec_1_1502-35t on date making it generally applicable to stock transfers and deconsolidations on or after date therefore this is not a case of the service failing to correct a technical defect in the interaction of its regulations with code provisions as was the case in both woods investment and csi hydrostatic testers cf woods inv t c pincite we conclude that petitioner reached the result mandated by respondent’s consolidated_return_regulations sec_1_1502-32 and sec_312 in computing its basis in the subsidiaries’ stock csi hydrostatic testers t c pincite we conclude that our reasoning in both woods inv and wyman-gordon makes clear that the enactment of sec_312 requires cod income to be included in earnings_and_profits for purposes of the investment_basis_adjustment rules of citations omitted rather this case is similar to ilfeld and wyman-gordon no regulatory or statutory provision specifically permits the duplicative deduction and so the deduction is disallowed b general allowance provisions do not overcome the ilfeld presumption against duplicative tax benefits it is important to emphasize that ilfeld and skelly oil establish a presumption against duplicative deductions or their equivalent united telecommunications inc v 589_f2d_1383 10th cir to overcome this presumption a taxpayer must point to a specific statutory authorization for the duplicative benefit id the rule is that there must be a specific statutory or regulatory provision authorizing a double deduction in order for it to be permissible see also skelly oil u s pincite the code should not be interpreted to allow respondent ‘the practical equivalent of double deduction ’ absent a clear declaration of intent by congress emphasis added citations omitted moreover general allowance provisions such as sec_162 and sec_165 are insufficient to overcome the ilfeld presumption 79_tc_776 aff’d and remanded on 771_f2d_476 10th cir p etitioners are incorrect in arguing that two independent provisions allowing different credits constitute a specific statutory authorization permitting a double credit see also 96_tc_697 double deductions or their practical equivalent are not allowed even when based on separate and distinct sections of the code in this regard the supreme court’s decision in skelly oil 394_us_678 is instructive in skelly oil a producer of natural_gas had included certain_sales receipts in gross_income in earlier years and also included them in its gross_income_from_the_property for purposes of calculating depletion deductions under sec_613 id pincite when the taxpayer was required to refund a portion of the receipts in a later year it claimed a deduction for the full amount on the grounds that the refunds constituted either losses under sec_165 or business_expenses under sec_162 id pincite the supreme court cited ilfeld for the proposition that the code should not be interpreted to allow respondent ‘the practical equivalent of double deduction ’ absent a clear declaration of intent by congress skelly oil u s pincite citations omitted and then stated that w e cannot believe that congress intended to give taxpayers a deduction for refunding money that was not taxed when received id pincite in holding that the taxpayer was required to reduce the deduction by the percentage_depletion previously claimed the court declined to interpret either sec_162 or sec_165 as requiring the duplicative benefit claimed by the taxpayer see also 62_tc_878 we do not think sec_162 reflects any congressional intent to allow a double deduction therefore as general allowance provisions sec_165 and sec_162 neither mandate nor authorize a taxpayer to claim two deductions with respect to one economic loss for the reasons set forth above both sec_1_1502-32 and the ilfeld doctrine can application of sec_1_1502-32 and ilfeld to examples and in addition in transactions similar to those in both example and example iii and should be asserted to disallow the loss in examples and to begin in situations similar to example sec_1_1502-32 should be asserted whenever possible in such cases the loss recognized upon the sale or disposition of the land would all be allocated to the year shares because the transaction was structured in a manner that evidences no purpose apart from producing a distortion of the group’s income the effect of this allocation is to prevent the duplication that would otherwise arise upon the sale of the year shares ilfeld principles should be asserted to prevent any duplication not prevented by sec_1_1502-32 it is important to note that the ilfeld doctrine unlike sec_1 and sec_1_1502-35t is not based on a policy determination that loss is more appropriately allowable with respect to a subsidiary’s assets and operations than it is with respect to the subsidiary’s stock rather the ilfeld doctrine is based on the policy determination that a taxpayer here the consolidated_group should not receive more than one tax_benefit for an economic loss thus the loss that is disallowed may be either the stock loss or the loss or deduction realized by the subsidiary directly depending on which loss is recognized first because that determines which loss duplicates a loss already taken an ilfeld argument should not be asserted to deny the first loss where the later duplicative loss has not yet been claimed see 561_f2d_1023 1st cir on s’s sale of the land duplicates p’s prior stock loss the inside loss is disallowed in example inside asset loss precedes stock loss because the stock loss duplicates s’s loss on the disposition of the land which loss was absorbed by the p group the stock loss is disallowed where the group claims a loss on the disposition of subsidiary stock and the thus in example outside stock loss precedes inside loss because the loss moreover ilfeld applies to deny the second loss regardless of whether the loss claimed in the earlier year was proper see 102_tc_323 in alling the tax_court applied ilfeld and skelly oil to preclude the taxpayers from offsetting gains from commodity tax_straddles with losses from the straddles that had been improperly deducted in years barred by the statute_of_limitations id pincite the alling court specifically questioned the vitality of its earlier decision to the contrary in 59_tc_516 permitting a taxpayer to take a theft_loss for amounts previously and erroneously included in cost_of_goods_sold alling t c pincite see also revrul_81_207 1981_2_cb_57 stating that the service would not follow b c cook sons as that case was inconsistent with the tax court’s more recent decision in 72_tc_807 subsidiary leaves the group as a result of such disposition with the underlying economic loss unrecognized as was the case in rite aid ilfeld is not to be applied to disallow the stock loss because the group has not--and presumably will not--enjoy the tax_benefit of the inside loss however if the subsidiary is re-consolidated with the group at a time when the subsidiary still holds the loss asset or a successor asset or has a net_operating_loss that was reflected in the stock loss then ilfeld should be asserted to disallow the second loss to the group at that later time if you have any questions or need assistance with the issues addressed in this memorandum please contact sean p duffley or jay m singer cc corp
